FILED
                               NOT FOR PUBLICATION                           OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JIN JOO LEE, a.k.a. Jin Joo Kim;                   No. 06-72946
YOUNG HAK LEE,
                                                   Agency Nos. A071-946-929
               Petitioners,                                    A072-976-142

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jin Joo Lee and her son Young Hak Lee, natives and citizens of South

Korea, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of fact, and review de novo questions of law. Kim v. Holder, 603 F.3d 1100, 1102

(9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding of removability by clear

and convincing evidence. See id. at 1103.

      The agency did not err in concluding that petitioners were ineligible for a

waiver of inadmissibility under 8 U.S.C. § 1182(k) where they never possessed

immigrant visas. See Kyong Ho Shin v. Holder, 607 F.3d 1213, 1219 (9th Cir.

2010) (to be eligible for a waiver under 8 U.S.C. § 1182(k) an alien must possess

an immigrant visa).

      Petitioners’ remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED.




                                         2                                    06-72946